DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3 (figs. 5-9 & 15) directed to claims 1-6 and 13 in the reply filed on 5/6/2021 is acknowledged.

Claims 7-12 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US PG. Pub. 2018/0098427).

Regarding claim 1 – Park teaches an electronic device (figs. 1B-2, DD [paragraph 0053] Park states, “display device DD”) comprising: a substrate (fig. 1B, DP) having a curved surface (see fig. 1B [paragraph 0056] Park states, “the display device DD may have a 

Regarding claim 2 – Park teaches the electronic device according to claim 1, wherein a major surface of the printed circuit board (fig. 9, PB) is flat (figure 9 shows the PCB (PB) on a flat inclined surface).

Regarding claim 3 – Park teaches the electronic device according to claim 1, wherein the printed circuit board (figs. 8-9, PB) is folded to a back of the substrate (DP) through the plural flexible substrate (DCB; claimed structure shown in figures 8 and 9), and the printed circuit board is flat (figure 9 shows the PCB (PB) on a flat inclined surface).
 
Regarding claim 6 – Park teaches the electronic device according to claim 1, wherein the cutout (fig. 2, GP) is V shaped ([paragraph 0088] Park states, “the cut-away portion GP may have a variety of shapes, e.g., a circular shape, a quadrangular shape, a triangular shape”; a “triangular shape” is considered a V-shape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Yabuuchi (US PG. Pub. 2019/0306967) with motivation provided by Nam et al. (US PG. Pub. 2016/0205786).

Regarding claim 2 – Park teaches the electronic device according to claim 1, but fails to explicitly teach wherein a major surface of the printed circuit board is flat. 
 	Yabuuchi teaches an electronic device (fig. 1, 10 [paragraph 0026] Yabuuchi states, “liquid crystal display device (display device) 10”) having a printed circuit board (13 [paragraph 0027] Yabuuchi states, “control circuit board (control board) 13”) wherein a major surface of the printed circuit board is explicitly flat ([paragraph 0031] Yabuuchi states, “The control circuit board 13 is formed into a flat shape”). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a printed circuit board as taught by Park with the printed circuit board having a major surface being explicitly flat as taught by Yabuuchi because a flat surface will be optimal when mounting components that may not allow for flexing between the connections between the components and the PCB. Nam states regarding the desire to maintain a 

Regarding claim 3 – Park teaches the electronic device according to claim 1, wherein the printed circuit board (figs. 8-9, PB) is folded to a back of the substrate (DP) through the plural flexible substrate (DCB; claimed structure shown in figures 8 and 9).
 	Park fails to teach wherein the printed circuit board is explicitly flat.
 	Yabuuchi teaches an electronic device (fig. 1, 10 [paragraph 0026] Yabuuchi states, “liquid crystal display device (display device) 10”) having a printed circuit board (13 [paragraph 0027] Yabuuchi states, “control circuit board (control board) 13”) wherein the printed circuit board is explicitly flat ([paragraph 0031] Yabuuchi states, “The control circuit board 13 is formed into a flat shape”). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a printed circuit board as taught by Park with the printed circuit board having a major surface being explicitly flat as taught by Yabuuchi because a flat surface will be optimal when mounting components that may not allow for a curve between the connections between the components and the PCB. Nam states regarding the desire to maintain a flat PCB, “any bending of the printed circuit board 200 caused by a curving of the display panel 110 is reduced, due to a decrease in stress applied to the printed circuit .

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.

Regarding claim 4 – Park teaches the electronic device according to claim 1, wherein provided a distance between the two flexible wiring substrates is W1 (annotated figure 2 shown below shows a distance W1 between two flexible wirings substrates DCB), and a width of an opening of the cutout is W2 (the cutout GP will have a specific width W2), wherein there is a specific relationship between W1 and W2 in consideration of stresses ([paragraph 0088] Park states, “Due to the cut-away portions GP, the tensile force or stress applied to the opposite ends of the main circuit board PB in the first direction DR1 may be reduced”).
 	Park does not explicitly teach wherein there is a relation 0.4 X W1<W2<1.0 X W1
 	 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the relationship between W1 and W2 explicitly represented by 0.4 X W1<W2<1.0 X W1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling the distance between the flexible wiring substrates and the cutout width will prevent stress to the printed circuit board (see Park et al. [paragraph 00088]).

    PNG
    media_image1.png
    885
    872
    media_image1.png
    Greyscale


Regarding claim 5 – Park teaches the electronic device according to claim 1, wherein provided a width of the printed circuit board (PB) perpendicular to a side opposing to the substrate is L1  (annotated figure 2 shown above, x-direction width of PB), and a depth of an opening of the cutout (GP) is L2 (x-direction depth of cutout GP), wherein there is a specific relationship between L1 and L2 in consideration of stresses ([paragraph 0088] Park states, “the cut-away portion GP may have a variety of shapes, e.g., a circular shape, a quadrangular shape, a triangular shape, etc., to reduce the tensile force or stress applied to the main circuit board PB”).
 	Park does not explicitly teach wherein there is a relation 0.3 X L1<L2< 0.7 X L1.
 	 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the relationship between L1 and L2 explicitly represented by 0.3 X L1<L2< 0.7 X L1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Moon et al. (US PG. Pub. 2017/0139249).

Regarding claim 13 – Park teaches the electronic device according to claim 1, but fails to teach wherein a controller IC and a power generation circuit are installed in the printed circuit board.
 	Moon teaches a curved display (fig. 1 [title] Moon states, “curved display apparatus”) having a printed circuit board (200 [paragraph 0057] Moon states, “printed circuit board 200”) wherein a controller IC and a power generation circuit are installed in the printed circuit board ([paragraph 0062] Moon states, “printed circuit board 200 may include a control circuit such as a timing controller, a power voltage generator”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device having a PCB as taught by Park with the PCB having a controller IC and power generation circuit thereon as taught by Moon because the controller IC will help control the pixels of the electronic device and the power generation circuit will power the PCB as well as the pixels of the electronic device.

Conclusion
:

Jin et al. (US PG. Pub. 2020/0029437) discloses a display device with angular flexible circuit film.
Lee et al. (US PG. Pub. 2016/0165726) discloses a curved display device and method for manufacturing the same.
Kohno (US Patent 7746439) discloses a mounting film for liquid crystal display drive chip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847